 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GEORGE KAPPES, III,                            No. 2:18-cv-0002 JAM DB PS
12                        Plaintiff,
13             v.                                       ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            On September 26, 2018, the undersigned issued findings and recommendations

19   recommending that this action be dismissed due to plaintiff’s failure to serve the defendant. (ECF

20   No. 7.) Defendant, however, has since appeared and answered. (ECF No. 12.) Those findings

21   and recommendations, therefore, will be vacated.

22            However, the Scheduling Order filed in this case on January 23, 2018, required plaintiff to

23   file a motion for summary judgment and/or remand within 45 days from being served with a copy

24   of the administrative record. (ECF No. 5 at 1-2.) Defendant served a copy of the record upon

25   plaintiff on January 9, 2019. (ECF No. 14.) Nonetheless, plaintiff’s motion for summary

26   judgment and/or remand is now long overdue. 1

27
     1
       Plaintiff has not notified the court of any request for voluntary remand submitted to the Office
28   of the General Counsel.
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The September 26, 2018 findings and recommendation (ECF No. 7) are vacated; and

 3            2. Plaintiff shall show good cause in writing, within fourteen (14) days after this order is

 4   filed, for failing to file a timely motion for summary judgment. 2

 5   DATED: May 24, 2019                                /s/ DEBORAH BARNES
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   DLB:6
     DB\orders\orders.soc sec\kappes0002.osc.pmsj.ord
24

25

26

27

28   2
         Plaintiff may comply with this order by filing a motion for summary judgment.
                                                         2
